Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 5, Poli (US Pub No.: 2017/0360646) in view of Sharma (US Pub No.: 2018/0281704) along with Fujuta (US Pub No.: 2020/0069505), Zistatsis (US Pub No.: 2018/0161188), and Sano (US Pub No.: 2015/0313786) were taken to be the best prior art to teach said claims. However, said prior art does not teach a driving unit configured to cause the first link to perform rotational movement with respect to the second link, wherein the rotational movement has a rotation angular range in which the rotational movement is performed without moving a rotation center, and a rotation angular range in which the rotational movement is performed while moving the rotation center. As per the applicant’s arguments dated 09/23/2021 that cited figures 4-6 of the pending application, it was stated that the cam grooves of the cam of the pending application would enable a rotational movement similar to that of a knee joint that would allow for a rotation of the center of the cam for only a certain angular range, but not the entire rotation angular range of the cam. Then, as stated on page 4 of the presented remarks from the applicant (labeled page 8), it was apparent that Poli did not teach a cam that would rotate in the same fashion as presented by the cam of figures 4-6 of the pending application. From here, Fujuta, Zistatsis, and Sano did not teach a cam with these properties, or a cam that taught a “second cam groove arrange inside the first cam groove that is formed asymmetrically with respect to the first cam groove” as further detailed on page 5 (labeled page 9) of the applicant’s arguments.  As such, claims 1 and 5 with dependent claims 2-4 and 6-9 are seen to be allowable over the prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774